Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation, “parsing, via at least one of the one or more processors, the data into defined fields to generate parsed data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “parsing” in the context of this limitation encompasses a person observing the data, and forming judgments as to what data corresponds to what defined field.
The limitation, “comparing, via at least one of the one or more processors, the parsed data to at least one look-up table to generate an inferred diagnostic condition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person forming a judgment which inferred diagnostic condition corresponds to the parsed data.
The limitation, “comparing, via at least one of the one or more processors, the inferred diagnostic condition to a documented diagnostic condition of the patient in the plurality of electronic health records,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person forming a judgment as to whether a documented diagnostic condition corresponds to the inferred diagnostic condition.
The limitation, “mapping, via at least one of the one or more processors, the inferred diagnostic condition to at least one condition category to generate at least one mapped inferred diagnostic condition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “mapping” in the context of this limitation encompasses a person forming a judgment as to which condition category corresponds to the inferred diagnostic condition.
The limitation, “refining, via at least one of the one or more processors, the at least one mapped inferred diagnostic condition into a hierarchy to generate a hierarchal mapped conditioned category,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “refining” in the context of this limitation encompasses a person forming a judgment as to the specificity of the inferred diagnostic condition.
The limitation, “determining, via at least one of the one or more processors, a risk score in response to the inferred diagnostic condition for the patient in response to the hierarchal mapped conditioned category, the risk score representing an expected total cost of care for the patient relative to the average per-patient cost of care over an entire population,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the expected cost of care based on the specificity of the inferred diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “collecting, via at least one of the one or more processors, data from a plurality of electronic health records of a patient.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as well as being an insignificant extra-solution step of data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
The limitation, “identifying a physician associated with determining the documented diagnostic condition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment as to the identity of the physician who diagnosed the documented diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 3:
The limitation, “identifying that the inferred diagnostic condition is associated with a medication,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment as to which diagnostic condition is associated with a medication. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 4:
The limitation, “the inferred diagnostic condition is determined retroactively,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the inferred diagnostic condition based on past events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 5:
The claim recites an additional element, “wherein the collecting data includes the collection of data from a source that is a closed gap that represents a condition for which there is documentation.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as well as being an insignificant extra-solution step of data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 6:
The claim recites an additional element, “wherein the closed gap is associated with the documented diagnostic condition.”  This is insignificant extra-solution activity, as it is merely selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 7:
The claim recites an additional element, “wherein the closed gap is associated with a physician that delivered the documented diagnostic condition.”  This is insignificant extra-solution activity, as it is merely selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 8:
The limitation, “wherein the parsed data is based on a presence of a diagnosis code,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “presence” in the context of this limitation encompasses a person forming a judgment that a diagnosis code exists in the data and is associated with a particular defined field.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 9:
The limitation, “wherein comparing the parsed data includes processing text notations to identify phrases that are then mapped to the diagnosis code,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” in the context of this limitation encompasses a person forming a judgment that text notations contained phrases associated with diagnostic codes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 10:
The limitation, “wherein comparing the parsed data includes identifying a previously un-notated condition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that a previously un-notated condition exists based on the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 11:
The limitation, “wherein the inferred diagnostic condition is inferred from medication records,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this limitation encompasses a person forming a judgment that medication records imply a particular diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 12:
The limitation, “wherein the inferred diagnostic condition is inferred from laboratory results,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that laboratory results imply a particular diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 13:
The limitation, “wherein the inferred diagnostic condition is inferred from patient vitals over a time period,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that patient vitals over a time period imply a particular diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 14:
The limitation, “determining the inferred diagnostic condition from a subset of the data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment that a subset of the data implies a particular diagnostic condition.
The limitation, “determining the lack of an associated diagnosis code for the inferred diagnostic condition in the plurality of electronic health records of a patient,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment that the data does not contain a diagnosis code for the particular diagnostic condition.
The limitation, “identifying the inferred diagnostic condition as a risk,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that the diagnostic condition poses a risk.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 15:
The claim recites an additional element, “wherein the subset of the data is from at least one of medication records, laboratory results and patient vitals over a time period.”  This is insignificant extra-solution activity, as it is merely selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
The limitation, “determining, via at least one of the one or more processors, an inferred diagnostic condition from the plurality of electronic health records,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment which inferred diagnostic condition corresponds to the electronic health records.
The limitation, “determining, via at least one of the one or more processors, the lack of an associated documented diagnostic condition for the inferred diagnostic condition,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to whether a documented diagnostic condition corresponds to the inferred diagnostic condition.
The limitation, “identifying, via at least one of the one or more processors, the inferred diagnostic condition as a risk,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that the inferred diagnostic condition will require care.
The limitation, “determining, via at least one of the one or more processors, a risk score including the inferred diagnostic condition for the patient, the risk score representing an expected total cost of care for the patient relative to the average per-patient cost of care over an entire population,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the expected cost of care based on the specificity of the inferred diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “collecting data from a plurality of electronic health records of a patient via an electronic health record system having one or more processors.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as well as being an insignificant extra-solution step of data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
The limitation, “wherein the documented diagnostic condition is based on a diagnosis code,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “based” in the context of this limitation encompasses a person forming a judgment that a diagnosis code exists in the data and is associated with a particular defined field.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 18:
The limitation, “processing text notations to identify phrases that are then mapped to the diagnosis code,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “processing” in the context of this limitation encompasses a person forming a judgment that text notations contained phrases associated with diagnostic codes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 19:
The limitation, “wherein determining the inferred diagnostic condition is from parsed data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “parsing” in the context of this limitation encompasses a person observing the data, and forming judgments as to what data corresponds to what defined field, and forming judgment based off these associations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

As per claim 20:
The limitation, “wherein the parsed data includes at least one of medication records, laboratory results, and patient vitals over a time period,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this limitation encompasses a person forming a judgment that patient vitals over a time period imply a particular diagnostic condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application.
The claim is directed to an abstract idea.
As the claim recites no additional elements, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 1, 2, 5-12, and 16-20 of U.S. Patent No. 10,832,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’819 patent.

Allowable Subject Matter
Determining a risk score representing an expected cost of care fora documented diagnostic condition is known in the art, e.g., Glukhov, US 8,732,096 B1, cols. 11-12.  However, the prior art is silent as to determining a risk score representing an expected cost of care for an inferred diagnostic condition, much less an inferred diagnostic condition that has been refined into a hierarchical mapped conditioned category, which is not known in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159